 In the Matter Of WASHINGTON DEHYDRATED FOOD COMPANY,A CORPO-RATIONandUNITED CANNERY, AGRICULTURAL, PACKING AND ALLIEDWORKERS OF AMERICA, YAKIMA VALLEY, LOCAL No. 1Case No. C-882.-Decided August 14, 1939Fruit Processing Industry-Interference,Restraint,and Coercion-Discrimi-nation:discharges for unionactivity-Reinstatement Ordered:discharged em-ployees, on resumption of the plant's operations-BackPay:awarded.Mr. Patrick A. WalkerandMr. William A. Babcock, Jr.,for theBoard.Clark C6 Grady,byMr. Thomas E. Grady,of Yakima, Washington,for the respondent.Mr. Richard Salant,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Cannery, Agricultural, Packingand Allied Workers of America, Yakima Valley, Local No. 1, hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by Charles Hope, Regional Director for the NineteenthRegion (Seattle, Washington), issued its complaint dated January 28,1938, against Washington Dehydrated Food Company, a corporation,Yakima, Washington, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.The complaint and accompanying notice of hearing were dulyserved upon the respondent and upon the Union.On February 5,1938, the respondent filed an answer to the complaint, denying theunfair labor practices charged.On February 17, 1938, the Regional Director issued an order post-poning the hearing.Thereafter, pursuant to notice, a hearing washeld at Yakima, Washington, on February 23, 24, and 25, 1938, beforeCharles A. Wood, the Trial Examiner duly designated by the Board.14 N. L. R. B., No. 41.522 WASHINGTON DEHYDRATED FOOD COMPANY523The Board and the respondent were' represented by counsel and par-ticipated in the hearing.*Full opportunity to be heard, to examineand cross-examine witnesses,and'to introduce evidence bearing uponthe issues was afforded all parties.Numerous motions and objectionsto the admission of evidence were made and ruled upon at the hearing.The Board has reviewed the rulings of the Trial Examiner uponmotions and objections to the admission of evidence made at thehearing^and finds that no prejudicial.errors were committed.Therulings are hereby affirmed.After the hearing, the respondent fileda brief with the Trial Examiner;thereafter counsel for the Boardfiled a reply brief.On September 17, 1938, the Board, acting pursuant to Article II,Section 37(a), of National Labor Relations Board Rules and Regu-lations-Series 1, as amended,ordered that the proceeding be trans-ferred to and continued before it and, pursuant to Article II, Section38 (d), of said Rules and Regulations,further ordered that ProposedFindings of Fact, Proposed Conclusions of Law,and a ProposedOrder be issued,granted the parties the right, within ten (10) daysfrom the receipt of said Proposed Findings of Fact,Proposed Con-clusions of Law, and Proposed Order to file exceptions,to requestoral argument before the Board, and to request permission to file abrief with the Board.On May 5, 1939,the Board issued Proposed Findings of Fact, Pro-posed Conclusions of Law, and a Proposed Order in the case, whereinit found that the respondent had engaged in and was engaging inunfair labor practices affecting commerce,within the meaning ofSection 8(1) and(3) and Section 2 (6) and(7) of the Act, andordered the respondent to cease and desist from such unfair laborpractices and to take certain affirmative action to effectuate the policiesof the Act.Thereafter, the respondent filed exceptions to the Pro-posed Findings of Fact, Proposed Conclusions of Law, and ProposedOrder,and also requested permission to file a brief.On May 20,1.939, permission to file a brief was granted, and thereafter,the re-spondent filed its brief.The Board has considered the brief andthe exceptions to the Proposed Findings of Fact, Proposed Conclu-sions of Law, and Proposed Order, and,in so far as the exceptions areinconsistent with the Findings of Fact, Conclusions of Law, andOrder below set forth, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGSOF FACT1.THE BUSINESS OF THERESPONDENTThe respondent is a Washington corporation with its principalplace of business at Yakima, Washington, and branches at Wenatchee, 524DECISIONS OF NATIONALLABOR RELATIONS BOARDCashmere, Grandview,and Manson,all in Washington.The respond-ent is engagedin buying,processing,dehydrating,packing, selling,and distributing apples and other fruits.The plant at Yakima,which aloneis here involved,is the respondent's central plant. It isthe only one of the respondent's plants fromwhich shippingis done,and is one of the largestdehydratingplants inthe industry.The respondent obtains its raw materials,such as apples,and sul-phur from pointswithin theState of Washington.It ships between75 and 100 carloads of finished products each season;they are sent"pretty much overthe UnitedStates and Europe."Only two or threeof these carloads are shipped each season to pointswithin the StateofWashington.The respondent has its own railroad siding andships its products by means of the NoPacific and UnionPacific railroads.The respondent admitted that "the business isengaged in interstate commerce."The respondent'soperations are seasonal,usually lasting fromSeptember to December or February.At thepeak of the season, ithas from 150 to 200 employees.H. THE LABOR ORGANIZATION INVOLVEDUnited Cannery,Agricultural,Packing and Allied Workers ofAmerica, Yakima Valley,Local No. 1, is a labor organization affili-ated with the Committee for Industrial Organization.It admits tomembership agricultural,cannery, dried fruit, and allied workers,and fish, fruit,and vegetable processors in the vicinity of YakimaValley.Local No. 1 was chartered on July 28, 1937.111.THE -UNFAIR LABOR PRACTICESAfter it was chartered inJuly 1937,the Union instituted an or-ganizational campaign throughouttheYakima Valley district.Early inOctober, theUnion, throughGordon Lobb,its secretary-treasurer and district representative,began to organize the employeeson the respondent'snight shift.By October25, 1937, 21 employeeshad signed union applicationcards.On October 25, 1937, JoelConner andRobertHowfield, twoemployees of the respondent, weredischarged.Conner had been employedby therespondent since 193.4 as a fire-man.On the opening ofthe season, lie was hiredagain on Septem-ber 20, 1937.He became a member ofthe Unionlate in Septemberor early in October, and was one of its most active members.Hekept applicationcards abovehis desk in the furnace room, and atmidnight, when the employees gathered for lunch, he solicited theirmembershipand supplied them with union cards. VAS Li1NGTO.N DEHYDRATED FOOD COMPANY525On the evening of October 25, 1937, on reporting for work, Connerwas informed by Alfred Dahl, the night kiln foreman, that JosephDasdice, the general superintendent, had left a note with Dahlstating that Conner had been discharged.Conner questioned Dahlconcerning the reason for the discharge, and Dahl, according to Con-ner, replied that he "imagined they had heard about our cards wesigned."Conner next consulted Smith, the night superintendent,who, according to Conner's testimony, "-was quite a bit surprised thattwo of his men had been fired over his head . . . he didn't knowanything about it."When Conner asked Smith whether "there wasanything in his work," Smith replied in the negative.Dahl did notdeny Conner's testimony.Smith, who had left Washington shortlyafter October 25, 1937, because of the illness of his wife, did nottestify.Dasdice testified that he had informed Smith of the dis-charge and the reasons therefor, on the morning of October 25.This is refuted, however, by Dahl, the night kiln foreman, whotestified that on the night of October 25, Smitli asked him why Connerhas been discharged. In the light of Dahl's testimony, and alsoin the light of Howfield's corroboration, as discussed immediatelybelow, we find that the events surrounding Conner's discharge oc-curred substantially as he testified. .Howfield's discharge occurred at the same time under closelysimilar circumstances.He had been employed by the respondent asa kiln swamper since October 14, 1937.He had applied for member-ship in the Union some time prior to his employment by the respond-ent, although he did not become a "paid up" (i. e., his applicationwas not finally accepted) member until October 25, immediately afterhis discharge.Along with Conner, he acted as solicitor for theUnion among the night workers employed by the respondent.' Itwas Howfield's practice to send employees down to the fireroom tosign the application cards which Conner kept there.As in the case of Conner, when Howfield reported for his workon the night shift on October 25, 1937, Dahl told Howfield that hehad received a note from Dasdice stating that Howfield had been"replaced."Howfield immediately reported his discharge to Smith,who said, "What the hell is going on around here. - What is the ideaof firing two men without telling me ..."Thus simultaneously and under identical circumstances, the twoemployees of the respondent who were active in soliciting member-IThe evidence shows that only one other employee, Louise Thibedeau, engaged in activesolicitation.Thlbedeau,who was one of the group of women who were employed by therespondent irregularly from day to day,solicitedmembership among the women workers.She was laid off late in October and then was rehired for a few days. She was notemployedby therespondent afterNovember 8, 1937.Althoughthere is some suspicionconcerning her discharge,in the absence of an allegation in the complaint regarding dis-crimination against her,and in the absence of more definite proof,we make no findingconcerning Thibedeau's release by the respondent. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDship in the Union were discharged.The respondent, however, de-nies that Conner and Howfield were discharged for their activitieson behalf of the Union and offers both general and specific defenses.The nature of the defenses, however, convinces us to the contrary.First, the respondent claims both that it was unaware of anyunion activities in its plant and that, in any event, it was not hostileto union organization. Ira Cardiff, the respondent's president, testi-fied that through "general talk" and through statements made tohim by Dasdice, he was aware of organizing activities in his plant.Dasdice first claimed that he had been unaware of organizing activi-ties in the plant until November; later Dasdice admitted that hehad known since September that the employees were being organ-ized.He denied knowing that Conner and Howfield were membersof the Union until after charges had been filed.The general lackof credibility of the respondent's two chief officers, Cardiff andDasdice, is indicated by Dasdice's testimony that, although he wasaware of the union activities, he had never discussed the matter withCardiff, while-Cardiff himself testified, as already stated, that he hadgained his knowledge of union activities from Dasdice.Both HazelJohnson, a forelady, and James Jones, a foreman, also testified thatthey had been aware of union activities in the plant prior to October25, 1937.Cardiff testified that he had no objections to his employees organ-izing, that the plant was run on an "open shop" basis and that em-ployees were hired regardless of, and without inquiry into, their unionaffiliations.The respondent's claim of disinterest in the union activi-ties of its employees, however, was effectively refuted by its ownwitnesses.The respondent called as witnesses three employees who,it claimed, were members of a union but whom it nevertheless hademployed without objection.Two of the witnesses, Jones, a fore-man, and Zerr, an employee, testified that they had joined the Tun-nelers,Miners and Smelters Union during the summer when therespondent's plant was not in operation.That Union had no juris-diction over the respondent's plant, and both admitted they hadjoined only because the work in which they had been engaged re-quired membership in the Union. They were unable to identify thelocal number or its officers, and stated they had attended no meet-ings and paid no dues.Affirmative evidence of the respondent'sattitude, however, was provided by its employee, Mack Berto, whohad belonged to the Shorewater Bay Oyster Workers Union fromApril 2, 1937, to August 21, 1937.Berto testified that the respond-ent was aware of the fact that he was a union member because, whenhe applied for a job with the respondent on or about August 28,1937, he was wearing a union badge in his hat.He was interviewedby Dasdice, Childs, the respondent's cashier, and Swinstead, the WASHINGTON DEHYDRATED FOOD COMPANY527respondent's warehouse foreman.Each questioned Berto concerningthe union badge, and asked him "about how long I joined, what itcost . . . and what benefit was derived from the union."WhenBerto explained to the respondent's officials that, since there hadbeen a closed shop "I really had to join or else quit," and whenhe further explained that he had withdrawn from the Union onAugust 21, they "seemed to be satisfied" and Berto was hired bythe respondent.In the light of this undenied testimony of its own witness, wecannot give credence to the respondent's claim of lack of interest inits employees' union affiliations.2The respondent's affirmative defenses are equallyas self-convicting.In its answer to the complaint, the respondent alleged that Connerwas discharged for drunkenness which made him unfit for duty, andthatHowfield was discharged for inefficiency.These defenses willbe considered separately.The respondent adduced considerable evidence of Conner's drink-ing.Cardiff testified that it had been reported to him that Connerhad "passed out" on occasions for 2 or 3 hoursat a timewhile incharge of the furnace room; similarly, Dasdice testified that Jones,the night foreman, complained several times that Conner had "passedout."Although Cardiff at first testified that on October 25, 1937, Dasdicehad told him that Conner had been drunk the night before, he lateradmitted that he did not learn of Conner's drinking untilseveralweeks after the discharge.Dasdice's testimony was that he hadknown of Conner's addiction for three or four years, that he hadseen empty liquor bottles on thefloorof the furnace room, and thatthe foremen had complained to him manytimes.When Dasdice wasasked why he had neither reported the matter to Cardiff nor haddischarged or warned Conner, Dasdice replied that although he"had, seen him staggering," he "wanted to be able to catch him withthe bottle to his lips."Dasdice also admitted that in January 1938,he told Cook, the dayfireman,that he had never heard of anydrinking around the respondent's plant.2Cardiff's attitude is further revealed by the fact that on December 13, after chargeshad been filed in this case and Board'sFieldExaminerMcClaskey had visited therespondent'splant,Cardiff wrote to the Regional Office:"YourMr.McClaskey willrecall that he was informed while in our office that if we were obliged to be annoyed byyour racket,we would close our plant.Therefore,upon receipt of his letter of November23rd,we immediately cleaned up our commitments and closed our plant."The evi-dence showed that the plant was in operation in February 1938, although it apparentlyhad shut down for a short time. Further light is thrown on Cardiff's attitude not onlyby Foreman Dahl's statement to Conner on Conner's discharge,as described above, butalso by the remark made by Hazel Johnson, forelady of the peeling room, to Conner,that "if Cardiff found out we were organizing the place,we would be hunting a job." Al-though Cardiff testified that lie had no objections to his employees organizing,it is clearthat he failed to make evident such an attitude even to his own foremen. 528DECISIONS OF NATIONAL LABOR RELATIONS- BOARDThe incredibility of this defense seems to have becomeapparenttoDasdice; he finally agreed that "the damage rather than thedrinking" was responsible for Conner's discharge, and that "thedrinking had nothing to do with it."Thus the respondent shifted its emphasis from Conner's allegedintemperance, which it originally assignedas a reasonfor his dis-charge in its answer, to the contention that Conner wasdischargedbecause he was responsible for burning apples on the night of Oc-tober 24, 1937.Analysis of the evidence on this point, however,discloses many inconsistencies.Even on the question of the amountof damage alleged to, have occurred, there is not only conflict betweenthe Board's witnesses, on the one hand, and the respondent's on theother, but also there is little agreement among the respondent's ownwitnesses.Cardiff variously estimated the damageas 25per centof all the apples-which would amount to approximately 5,000pounds-and 2,063 pounds running through seven kilns.Dasdicetestified that seven kilns, or 2,063 pounds, were burned.WayneRauscher, whose duty it was to sort out the damaged apples, statedthat "quite a bit" had been spoiled; this he estimated as about 6,000pounds.Dahl, the night kiln foreman, a witness called by the Board,testified that not more than 15 per cent of the apples in one kiln-about 150 pounds-were burned.Still further doubt is cast upon the bona fides of the respondent'scontention by the contradictory evidence concerning which kilns con-tained the spoiled apples.Dasdice testified that the apples in kilnsnumbers 4, 13, 17, 14, and "two or three more" were burned.Dahl,on the other hand, testified that the burning was confined to theapples in kiln number 4.Examination of the evidence reveals thatDasdice's testimony is not reliable.Chris Fix, an employee whoseduty it is to turn the apples at regular intervals during the nightin the odd numbered kilns, testified that throughout the night ofOctober 24, 1937, he saw no burned apples in his kilns and that "Idon't see how there could be any without my seeing it." Further,the respondent's own evidence reveals that Dasdice's estimate couldnot have been correct.He testified that the only grades of fruitwhich were injured were Washington Extra Choice and Fancy.Thekiln record:' reveals, however, that no such grades of fruit were inkiln number 17 at all, although this was one of the four kilns whichS The record contradicted the respondent's testimony in four respects:(1) it showedthatDasdice'stestimonyeither concerning the grade of apples injured or concerningthe fact that kiln number 17 contained burned apples was incorrect;(2) it showedthat Dasdice's estimate of the length of time the apples had been burned.was incorrectat least as far as kiln number 14 was involved;(3) it showed that four kilns werestill loaded on the morning of October 25, 1937, although Dasdice claimed they wereall empty;and (4)it showed only 19 kilns were in use on the night of October 24,although Cardiff testified 21 had been burning. WASHINGTON DEHYDRATED FOOD COMPANY529Dasdice specified as having contained burned fruit.Further, kilnnumber 17 was not unloaded until 1 p. m. on October 25, several hoursafter Conner's discharge, and so not possibly a cause for such dis-charge.Moreover, Dasdice testified that the apples were so badlydamaged that "the burning must have been going on all night."Yetthe kiln record shows that kiln number 14 had been unloaded at12: 50 a. m.-a little more than 5 hours after Conner had come onduty and considerably less time than that estimated by Dasdice asnecessary to accomplish the damage done.Thus, we find that, although the respondent attributed Conner'sdischarge to serious damage to a. large number of apples, and al-though more substantial proof of such facts would seem to be avail-able to the respondent, the respondent has failed in its attempt toshow either the amount of damage or the kilns in which the damageoccurred.Coupled with this failure is the lack of evidence to showeither that any satisfactory investigation was made prior to Conner'sdischarge, or that, even at the time of the hearing, the responsibilitywas properly fixed on Conner.The evidence shows that various employees may be responsible forthe burning of apples.The apples are placed on the kiln floor andare heated by the furnaces beneath the floor for 12 to 18 hours.Mostof the apples are placed in the kilns during one shift and removedduring the next, so that faulty management by either of two shiftsmay be responsible for injury to the fruit.After the apples are loaded, a crew of "turners" enter the kilns atregular intervals and turn the apples.The kiln foreman, who is incharge of the turners and of loading and unloading, notifies thefireman, who remains in the furnace room below the kilns, when toturn the heat on and off.There are no thermostats or regulators inthe respondent's plant and the fireman, to maintain the proper de-gree of heat, is dependent partly on the color of the stoves and partlyon signals on a bell which is rung by the kiln foreman to indicatewhen the heat is to be increased or decreased.The evidence is con-flicting concerning the extent to which the turners and the kiln fore-man may be responsible for burning. Conner testified that thefireman must depend on signals from the foreman in order to knowhow much heat to apply. Both Cardiff and Dasdice stated that thefireman has entire responsibility as to the degree of heat necessary ;Cardiff subsequently admitted, however, that all the instructions con-cerning when to turn the heat up or down must come from the em-ployees working on the kiln level.Cook, the day fireman, testifiedthat "they ring, if they think there is too much heat; they will callyou" and that burning apples may or may not be the fault of thefireman. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence further shows that throughout the drying process, thekiln foreman watches the apples and the kiln turners enter the kilnsfor 50 or 60 turnings during a single shift.Each time they turn,the turners can see the condition of the fruit.Cardiff stated thatthe "men working in the driers may share responsibility for the burn-ing" while Dasdice similarly admitted that there could not be asmuch burning as alleged without knowledge of the night foreman.We find from this testimony that others than the fireman can beresponsible for burning and that Dasdice so knew.We conclude thatit is impossible that the amount.of burning which the respondentclaims to have occurred could have taken place without the knowl-edge and, hence, partial responsibility, of the night foreman or theturners, or both.We further conclude that the employees on the dayshift could also have been responsible for the alleged damage.In the light of these various possibilities of responsibility, the na-ture of respondent's investigation whereby it fixed the blame onConner is significant.Dasdice testified that when he arrived at theplant on the morning of October 25, he found all the kilns empty andunloaded.Since there is ordinarily a "hang-over of four kilns," heclaimed that he felt something was amiss and so went to the storeroom,where he found the damaged apples.This version of the discovery by Dasdice, however, is refuted by theevidence : the kiln record shows that at the time of Dasdice's arrivalin the plant on the morning of October 25, at least four kilns werestill. loaded and were not unloaded until the afternoon of October 25.Thus at the outset, serious doubt is thrown on the "investigation" onwhich Dasdice claimed to have based the discharge.The. testimonyconcerning other phases of the "investigation" is no more satisfactory.Although Cardiff testified that the only way to fix the responsibilitywas by "consultation" with other employees and the foreman, his in-vestigation was limited to talking to Dasdice after the discharge hadbeen accomplished, and to "one or two others" whose names Cardiffcould not recall.Dasdice's description of his own investigation isconfused.First he testified that when he saw the burned fruit, herecalled that Conner drank and so "surmised" that Conner must havebeen drunk the night of October 24.There was no testimony, how-ever, that Conner was drunk on that night ; rather Conner expresslydenied having been drunk, and Dahl, the night foreman, testifiedthat he had received proper responses to his signals during the night.Dasdice then testified that, on discovering the burned fruit, he"questioned several men."He claimed to have consulted with Dahl,but he later admitted that he did not speak to Dahl. until the night ofOctober 25, several hours after the discharge, and that even then Dahl WASHINGTON DEHYDRATED FOOD COMPANY531only told Dasdice that the had found some burned fruit at turningtime.Dahl himself testified that he had not been consulted,but be-came aware of the dischargeonlywhen notified at night by Dasdice.Dasdice also claimed to have consulted Smith, the night super-intendent,before the discharge,yet Dahl testified that Smith askedhim on the night of October 25 why Conner had been discharged.Similarly,as described above, Conner testified that when he spoke toSmith on the night of October 25, Smith expressed surprise thatConner"had been fired over his head" andAenied.that it was-because.of Conner'swork. .Dasdice did not claim to have consulted any other named employees.As stated above, Chris Fix, the only night turner called on to testify,observed nothing amiss and saw no burned fruit in the odd numberedkilns on the night of October 24.Dasdice did not consult any of theemployeeson the dayshift.Cardiff testified that Dasdice had toldhim he had eliminatedthe dayshift from blame because all the fruitwhichhad been burned had been placed on the kilnsduring the nightshift.Dasdice himself,however, based the elimination on the factthatliehad looked in the kilns at 6 p. m. on October 24, and hadfound the apples in satisfactory condition.Both explanationsadvanced are refuted by the evidence.Contrary to the statementattributed to Dasdice by Cardiff,the apples in three of the four kilnswhichDasdice specified as containing burned fruit had been placedon the floors by the day shift.Kiln numbers 4 and 14 had been underthe supervision of the day shift for many hours.Further, in con-tradiction of Dasdice's testimony,itwas disclosed that each kiln hasan area,of 400 square feet, is lighted only by a 50-watt bulb,and theapples are piled from 6 to 8 inches deep on the floor.Dahl, the nightforeman, testified,and we so find that "just by looking at"the kiln inthe manner claimed by Dasdice, it would be impossible to discoverthe condition of the apples.We do not believethat the day shiftwas reasonably or in good faith eliminated from the possibility ofresponsibility.Further, we find that Dasdice did not consult eitherDahl or Smith before discharging Conner, andthatno bona fideattempt was made to fix the responsibility for what damage did occur.Finally, assuming, without finding,that some fruit was burned andthat Conner was responsible therefor,the evidence shows that burningis not a rare occurrence or one which ordinarily entailsdischarge.Dasdice admitted there was some scorching"every few days." Cardiffstated that in 1936 "there might have been a whole kiln of fruitburned"but that"men have been discharged for that."Since Con-ner and Cook, the day fireman, had been employed for some time priorand subsequent to 1936, it is clear that no firemen were dischargedfor the burning which occurred in 1936.Dahl testified that during 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe prior season, half a kiln was burned but nobody was discharged,and that in comparison with the amount burned 4 on October 24, 1937,"we have had kilns with just as much in, sometime," that "at timesthere has been kilns just as bad as that" and that he did not feel thatthe burning on October 24, 1937, was so bad that it was necessaryto report it.Thus, in summary, it appears (1). that shortly after Connerbecame an active solicitor for the Union, and after the respondenthad made inquiries concerning at least one of its employee's unionaffiliations, Conner was discharged; (2) that the respondent claimedin its answer that drunkenness was the cause of the discharge; (3)that the respondent admitted that it was unaware of the allegeddrunkenness until after Conner was discharged; (4) that the respond-ent's testimony concerning both the extent of the damage and theparticular kilns of fruit which were claimed to have been burned wasrefuted or contradicted in part by its own witnesses, and in part byits own foreman and kiln record; (5) that the respondent made nofair attempt to fix the responsibility before discharging Conner; and(6) that similar burning had previously occurred without resultingin discharge.The evidence concerning Howfield's discharge, though less detailed,is similar in its general outlines to that concerning Conner and mustbe viewed in the light of the latter's discharge.The respondent con-tends that Howfield's discharge was due to his having improperlycleaned the kilns so as to cause damage to certain box shook.How-field was a kiln swamper, whose duty it was to clean the kiln afterthe dried fruit was unloaded.After the drying process, fruit par-ticles stick to the kiln floor.The swamper cleans the kiln by hosingthe floor with a fine spray to loosen the particles and then by remov-ing the particles with a wire brush.The evidence shows that theswamper should use only a fine spray although a steady stream wouldmake the scraping process unnecessary.Since the kiln hopper is notwatertight, the fine spray is required so as to avoid excess leakage.The respondent contends that during his shift on the night ofOctober 24, 1937, Howfield violated the rules by using a steady streamof water, thereby causing the water to leak through the kilns, downthrough the hoppers and through the shiplap ceiling of a room, wherebox shook is stored, thus spoiling the shook by discoloration.Cardifftestified that the damage to the box shook amounted in value to about$50, but that "it was not a large loss and it did not bother us much."Jones, the day foreman, testified that Howfield was "all right for abeginner" though a little "slow."Dahl, the night foreman, stated4As described above, Dahl estimated that 150 pounds of apples weredamaged. WASHINGTON DEHYDRATED FOOD COMPANY533thatHowfield cleaned "well" and that he had never seen him use asteady stream of water.Howfield himself denied that he had everused a steady stream.Much of the evidence introduced by the respondent to establishHowfield's responsibility for the damaged shook is not credible.Theonly testimony directly relating Howfield to the damaged shook wasthat of Harley Fritz,the night mechanic, who testified that on themorning of October 24,he saw Howfield using a steady stream ofwater in kiln number 9, that he then proceeded to the shook room toexamine the fire pump therein, and that when he reached the room,he saw water leaking through the ceiling.Fritz admitted that herealized that the leaking water would ruin the shook,yet lie saidnothing to Howfield and did not report the matter to any supervisoryofficials..The kiln record shows that kiln number 9 was not in use on thenight of October 24.Since kilns are sprayed immediately after beingunloaded, there was no occasion to swamp kiln number 9 at all.Wecannot accept Fritz's testimony as credible.Jones testified that the shook room was under the west row of kilnswhich are numbered 11, 13, 15, 17, and 19 and that the overwateringmust have occurred in one of these. The kiln record shows, however,that kiln number 15 was not unloaded until 6: 30 a. m. on October 25,that kiln number 17 was loaded until 1 p. m., and that kiln number 19was loaded until 1: 15 p. m. Since Howfield did no swamping after6 a. m., watering in these kilns would not have been responsible forthe discoloration.Rauscher,another witness of the respondent,testi-fied that the damaged shook was under kiln numbers 15, 17, and 19.As just observed, no swamping could have occurred in any of thesekilns.Thus only under Jones' testimony,and then only as to kilnnumbers 11 and 13, which no other witness mentioned,would it bepossible for Howfield to have been responsible for the damaged shook.Throwing further doubt, on the responsibility of Howfield's swamp-ing for the discoloration of the shook is the shook itself which wasintroduced into evidence.The shook is about a quarter of an inchthick, 9 inches wide, and 17 inches long. It is kept in stacks of 25,standingon edge on the floor of the shook room. The water,accord-ing to Dasdice's own description, dropped vertically through thehopper walls, through the shook-room ceiling. and upon the verticallyplaced shook.Yet the shook's discoloration centers on one side of thewood,while the top, which was nearest the ceiling, is entirely freefrom discoloration.The respondent was unable to explain howfaulty swamping resulting in leakage through the ceiling could havecaused discoloration in this particular way. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus we find that the respondent has adduced no convincing evi-dence that Howfield was responsible for the damaged shook.Theevidence further shows that leakage commonly occurs, although thewater usually drops on the furnace floor, rather than into the shookroom.There is no evidence that the respondent made any investiga-tion to fix the responsibility for the damage; on the contrary, itappears that neither Smith nor Dahl, the night superintendent andthe night kiln foreman respectively, knew anything of the reasonsfor.Howfield?s discharge until after it had been effected by Dasdice.In its brief filed with the Trial Examiner after the hearing, therespondent contended that "it is not necessary for the respondent toprove why it discharged these employees and that it had the rightto do so for any cause deemed sufficient by it or for no cause at all"provided that the discharge was not a violation of the Act, and in itsbrief filed with the Board, the respondent contended it was under noduty to hold "an inquest" before it discharged its employees.Whilesuch contention is sound, in the abstract, the respondent did attempt,after evidence was introduced by the Board to show that the respond-ent had simultaneously discharged two of its employees who weremost active in soliciting membership on behalf of the Union; toexplain the cause of the discharge. Its explanations were not onlycontradictory to its own records but often self-contradictory as well.Further, in prior cases, in rejecting an affirmative defense, the Boardhas pointed to shifts by the employer from one reason to another inasserting an affirmative defense.-'A similar reason militates againstour acceptance of the respondent's defense against the allegation thatConner was discriminatorily discharged.So, too, we are not im-pressed by the sincerity of the respondent's accusations of wrong-doing on the part of Conner and Howfield in the light of its failureto make any adequate investigation to fix the responsibility on them.Although it is true that we are not concerned primarily with theproblem of whether Conner and Howfield were in fact responsiblefor the damage, but rather with whether the respondent in good faithdischarged them because it believed they were responsible,6 neverthe-less, the absence of any satisfactory evidence to show that Connerand Howfield were responsible, and even more important, of anyevidence to show that the respondent made any attempt to discoverwhether they were responsible, indicates that the alleged damage, ifit occurred at all, was seized upon by the respondent as a pretext for6See,e.g.Matter of Scandore Paper Box Co.,Inc., etc.andPaper Box Makers Union,etc., 4 N.L. R. B. 910.° Cf.Matter of The Seagrove CorporationandUnitedAutomobileWorkers of America,4 N. I. R. B. 1093. WASHINGTON DEHYDRATED FOOD COMPANY535ridding itself of the most active union members and for later justify-ing those discharges.The unreliability of the respondent's witnesses,coupled with these factors, compels us to the conclusion that Connerand Howfield were discriminatorily discharged.We find that the respondent discharged Joel Conner and RobertHowfield on October 25, 1937, because of their union activities,thereby discouraging membership in the Union; that in and by saiddischarges, and each of them, the respondent interfered with, re-strained, and coerced its employees in the exercise of rights guaran-teed by Section 7 of the Act.At the time of their discharges, Howfield was earning 321/2 centsan hour, working 12 hours a day and 7 days a ' week; Conner wasearning 371/2 cents an hour, working 12 hours per day, and 7 daysa week.The evidence does not show that either has earned any in-come since his discharge other than that from the W. P. A. Bothdesire reinstatement with the respondent.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.?THE REMEDYWe have found that the respondent discriminatorily dischargedConner and HowfielcL In order to remedy the unfair labor practiceby restoring thestatus yaoas far as possible we shall require therespondent to offer these employees 'reinstatement with back pay.The respondent, however, urges that certain considerations precludeThe respondent in its brief contends that "It is not enough that the employer beengaged in Interstate Commerce.It is not enough that it be shown the employer hasbeenguiltyof unfair labor practice.There must be a showing that as a result of theunfair labor practices the Interstate Commerce of the employer has been affected andthismust be manifestedin some impediment to or obstruction of such commerce and itsfreeflow."The Supreme Court has decided adversely to this contention:". . .itcannot be maintained that the exertion of federal power must await the disruption ofthat commerce.Congress was entitled to provide reasonable preventative measures andthatwas the object of the National Labor Relations Act."Consolidated Edison Com-pany ofNewYork.Inc.,et at.v.1*ational Labor Relations Board, et at.,58 Sup. Ct. 206(1938).See alsoMatterofThe Boss Manufacturing CompanyandInternational GloveWorkers' Union of America,Local No. 85,11N.L.R.B. 432.Cardiff,the respond-ent's president,admitted that "if the plant was tied up" by labor disputes"of coursethere would be noshipments."1f0935--}0-vol. 14-35 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDreinstatement of both Conner and Howfield.ConcerningConner, itcontends that, in view of Conner's alleged drinking habits which ithas since discovered, to reinstate Conner would createa serious in-dustrial hazard and would cause difficulty in obtaining insurance.The respondent's present position, is, of course, inconsistent with itsoriginal contention, as stated by Dasdice, that it had been aware ofConner's intemperance for several years, but had taken no action.The respondent thus claims first that it knew of Conner's intemper-ance for some years, but nevertheless retained him, and second, that itcannot now reinstate him because of such intemperance.Nor are weconvinced that Conner's alleged unfitness is such as to preclude ourrequiring his reinstatement.Reinstatement pursuant to our orderwill not cloak Conner with immunity from future discipline for anytransgressions which he may in the future commit.Reinstatementmerely contemplates restoration of the relationship between the em-ployer and his employees which normally would have continued hadthe employer not engaged in unfair labor practices.Concerning the reinstatement of Howfield, the respondent contendsthat, since the peak of the season had been passed some time afterHowfield's discharge, so that lie would have been ultimately laidoff in any event, there is now nothing to which Howfield can be rein-stated.Again, the respondent misconstrues the nature of the orderof reinstatement, which contemplates only the resumption of thenormal employer-employee relationship. If the respondent's plant isat present shut down so that there is no need for Howfield's services,our order of reinstatement does not require that he be immediately settowork.When the respondentresumes itsoperations, however,Howfield shall be considered for employment along with all otheremployees in accordance with the respondent's usual method, withoutdiscrimination because of his union affiliation or activities.Whenemployment is available, Howfield shall be offered employment in hisformer or substantially equivalent position, as such employment be-comes available and before persons not in the employ of the respond-ent on October 24, 1937, are hired for such work.8We will furtherorder the respondent to make Conner and Howfield whole for anyloss of pay sustained by virtue of the discrimination by paying toeach a sum of money equal to that which each would have earnedas wages from the date of his discharge until the date of the offer of8Cf.Matter of Smith Wood Products, Inc.andPlywood and. VeneerWorkers LocalNo. 2691,InternationalWoodworkersofAmerica,7N.L.R.B.950;Matter of TheBossManufacturing CompanyandInternationalGloveWorkers'Union of America,Local No.85,11 N. L.R. B. 432. WASHINGTONDEHYDRATED FOOD COMPANY537reinstatement, less his net earnings during such period," and to ceaseand desist from its unfair labor practices.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.United Cannery, Agricultural, Packing and Allied Workers ofAmerica, Yakima Valley, Local No. 1, is a labor organization, withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Joel Conner and Robert Howfield, thereby discouragingmembership in United Cannery, Agricultural, Packing and AlliedWorkers of America, Yakima Valley, Local No. 1, the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent,Washington Dehydrated Food Company, and its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in United Cannery, Agricultural,Packing and Allied Workers of America, Yakima Valley, Local No.1, or any other labor organization of its employees, by discriminatingin regard to hire or tenure of employment or 'any term or conditionof employment;"By net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for his un-lawful discharge and the consequent necessity of his seeking employment elsewhere. SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Join-ers of America, Lumber and Sawmill Workers Union, Local 2590,8 N. L. R. B. 440.Monies received for work performed upon Federal,State, county,municipal,or otherwork-relief projects are not deductible as "net earnings,"but, as provided in the Orderbelow,shall be deducted and paid over to the appropriate fiscal agency of the Federal,State, county, municipal,or other government or governments which supplied the fundsfor said work-relief projects. 538-DECISIONS Ol NATIONAL LABOR RELATIONS BOARD(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to form,join, or assist labor organizations,to bargain collectively through rep-resentatives of their own choosing,and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action,which the Board finds willeffectuate the policiesof the Act:(a)Offer to Joel Conner and Robert Howfield immediate and fullreinstatement,on resumption of the plant's operations,to the positionswhich they formerly held with the respondent on October 25, 1937,without prejudice to their seniority and other rights and privileges;provided,however, that if no employment is immediately available,they shall be reinstated in accordance with the method set out abovein the section entitled "The Remedy";(b)Make whole Joel Conner and Robert Howfield for any loss ofpay each of them suffered on and after October 25,1937, by reason oftheir discharge, by payment to each of a sum of money equal to thatwhich each normally would have earned as wages during the periodfrom said October 25,1937, to the date of the offer of reinstatement,less the net earnings of each during that period;deducting,however.from the amount otherwise due Joel Conner and Robert Howfield,monies received by each during said period for work performed uponFederal, State, county,municipal,or other work-relief projects, andpay over the amount so deducted to the appropriate fiscal agency ofthe Federal,State, county,municipal,or other government or govern-ments which supplied the funds for said work-relief projects;(c)Post immediately,and keep posted for a period of at least sixty(60) consecutive days from the date of posting,notices to its em-ployees in conspicuous places throughout its plant, stating that therespondent will cease and desist in the manner set forth in paragraph1 of this Order, and take the affirmative action set forth in paragraphs2 (a) and (b) ;(d)Notify the Regional Director for the Nineteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.MR. WILLIAM M.LEISERSONtook no partinthe consideration of theabove Decision and Order.